MAYFIELD, J.
This is an appeal from a decree of the probate court of Lauderdale county, confirming the report of the commissioners who set aside and allotted a homestead to the widow, out of the estate of her deceased husband, as is authorized by statute. — Code, §§ 4205-4230. The statute authorizing appeals from such decree (section 4216 of the Code) requires the appeal to be taken within 20 days. The appeal in this case was not taken within the prescribed time. The decree appealed from was of date April 25, 1916, and the appeal 'was not taken until May 22, 1916.
It may not be out of place to say that the record and the briefs were examined before we noticed that the appeal was not taken *468within time, and that nothing was therein found which would justify or authorize a reversal of the judgment.
Appeal dismissed.
Anderson, C. J., and Somerville and Thomas, JJ., concur.